Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Maureen Uche appeals the district court’s order dismissing her case pursuant to Fed.R.Civ.P. 37 and several other orders. We have considered the claims raised in Uche’s informal brief and conclude that the district court committed no error. Accordingly, we affirm for the reasons stated by the district court. Uche v. Montgomery Hospice, Inc., No. 8:13-cv-00878-ELH, 2014 WL 5113588 (D.Md. Oct. 10, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.